Citation Nr: 0113067	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a gastrectomy.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  That RO determined that new 
and material evidence had not been submitted since it had 
last adjudicated the claim in July 1998.

The veteran initially requested a hearing, but he withdrew 
the request through a telephone call.  Correspondence 
reflecting that the conversation had taken place is of 
record, which was signed by the veteran in August 2000.


FINDINGS OF FACT

1.  The RO in July 1998 denied the claim of entitlement to 
service connection for a stomach disorder.  The veteran was 
informed of the decision and of his appellate rights, but he 
did not initiate an appeal on the matter.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence already submitted is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1998 denying service connection 
for a stomach disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the July 1998 RO denial is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for residuals of a 
gastrectomy have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board in this case has met its duty to assist develop the 
record.  The veteran has not indicated that there are 
additional records that the VA needs to obtain and associate 
with the record.  Because there is no indication that such 
records exist, the notice-assist provisions of the Act have 
been substantially met.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a 
gastrectomy.  The claim was originally denied in January 
1971.  The veteran initiated an appeal to the Board, which 
issued final determinations in August 1983 and March 1988.  
The last denial of the claim was made by the RO in July 1998.  
The veteran did not appeal that decision.  He was informed of 
his appellate rights regarding the claim at that time.  Thus, 
the RO's July 1998 decision is final.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

On the other hand, if it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5107) (eliminates the 
concept of a well-grounded claim).

Evidence received since the RO's July 1998 denial of the 
claim consists of a group of records from various months in 
1975.  The Board has reviewed the new evidence, and it has 
determined that the evidence is not material to the claim.  
The evidence is essentially duplicative of evidence already a 
part of the record at the time of the July 1998 denial.  The 
new evidence shows that there was a gastroduodenostomy and 
anastomosis performed in 1975, but there is no medical 
opinion showing that there is any relationship between a 
stomach condition and the veteran's period of active duty.  
As such, the evidence is not material.

The evidence is new because it was not of record at the time 
of the July 1998 RO decision.  Nevertheless, the evidence 
must be both new and material for the claim to be reopened.  
In this case, the evidence was not material.  The evidence 
bears directly, but not substantially, on the specific matter 
under consideration.  Although the evidence is neither 
cumulative nor redundant, by itself or in connection with 
evidence already assembled, it was not so significant that it 
must be considered in order to fairly decide the merits of 
the case.

As such, the new evidence, which simply reaffirmed that the 
veteran does indeed have a stomach condition, is not 
material.  That there was a stomach disorder was not disputed 
by the RO in its July 1998 decision.  The claim was denied on 
the basis that there was no evidence presented of an 
etiological connection between active duty and a condition 
that manifested itself more than 20 years after active duty.  
The new evidence does not change the underlying basis for the 
July 1998 denial, it simply reaffirms that there is was a 
gastrectomy in 1975, a fact that was of record in July 1998.  
The new evidence had no bearing on whether the stomach 
condition had an etiological connection with active duty.  
Although it showed that there was a stomach condition more 
than 25 years after his separation from military service; 
this evidence does not rise to the level of being material.  
As stated above, evidence must be both new and material for 
the requirements to reopen the claim to have been satisfied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
gastrectomy is not reopened.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

